People v Torres (2020 NY Slip Op 00309)





People v Torres


2020 NY Slip Op 00309


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-06030
 (Ind. No. 17-66)

[*1]The People of the State of New York, respondent,
vAntonio Torres, appellant.


James D. Licata, New City, NY (Ellen O'Hara Woods of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Tina L. Guccione of counsel; Coleen A. Fortes on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Kevin F. Russo, J.), rendered March 14, 2018, convicting him of attempted course of sexual conduct against a child in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal was valid, as the record indicates that it was made knowingly, voluntarily, and intelligently (see People v Thomas, __ NY3d __, 2019 NY Slip Op 08545 [Ct App 2019]; People v Sanders, 25 NY3d 337, 341-342; People v Ramos, 7 NY3d 737, 738; People v Bazile, __ AD3d __ , 2019 NY Slip Op 08685 [2d Dept 2019]). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 256; People v Seaberg, 74 NY2d 1, 9).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court